UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 ROBERT G. LOPEZ,                                             :               1/31/2020
                                                              :
                                            Plaintiff,        :
                                                              :   19 Civ. 7631 (LGS)
                            -against-                         :
                                                              :        ORDER
 PUMA NORTH AMERICA, INC., ET AL.,                            :
                                                              :
                                            Defendants. :
 -------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, the Order at Dkt. No. 65 requires counsel Panagiota Betty Tufariello to

advise by January 30, 2020, at noon, on (i) the status of service of Defendant The Law Offices of

P.B. Tufariello (“The Law Offices”) and (ii) whether her Answer extension requests at Dkt. Nos.

58 and 59 apply to Defendant The Law Offices. Counsel did not timely file this letter;

        WHEREAS, the docket lists counsel as representing The Law Offices, as well as

Defendants RageOn, Inc. and Michael Krilivsky. Counsel is also representing herself pro se as

Defendant. It is hereby

        ORDERED that Defendant The Law Offices shall respond to the Complaint by

February 11, 2020. Counsel is reminded that the deadline for Defendants RageOn, Michael

Krilivsky and Panagiota Betty Tufariello to respond to the Complaint is February 11, 2020, per

the Order at Dkt. No. 60.

        The Clerk of Court is respectfully directed to mail a copy of this Order and the Order at

Dkt. No. 65 to Plaintiff.

Dated: January 31, 2020
       New York, New York
